DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/22.
Applicant’s election without traverse of claims 4-10 in the reply filed on 7/27/22 is acknowledged.

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the electrode sheet” (cl 1:8-9) lacks antecedent basis in the claim.
	The phrase “the preset temperature” (cl 6:3-4) lacks antecedent basis in the claim.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui (US 2009/0250836).
 	Regarding claim 4: A manufacturing method of a transfer-molded inductor (Fukui: paras. 0057-0063; figs 5-6d), comprising steps of: 
 	sl, connecting a prefabricated air-core coil (Fukui : coil 2; fig 1) and an electrode sheet (Fukui: electrode 3; fig 1) by welding (Fukui:: 0049; fig 1)to form a coil assembly (Fukui: coil member 1; fig 1), and placing the coil assembly in a cavity of a prefabricated mold (Fukui: paras. 0057-0063; figs 5-6d); 
 	s2, performing transfer molding (Fukui: paras. 0057-0063; figs 5-6d) with a soft magnetic colloid (Fukui: mixture of alloy powder and resin; para. 0054) in a gelatinous state (Fukui: molten mixture of alloy powder and resin; para. 0054) so that the air-core coil is entirely buried in the soft magnetic colloid in the gelatinous state while the electrode sheets at two ends of the air-core coil are at least partially exposed outside the soft magnetic colloid to serve as terminal electrodes of the inductor (Fukui: paras. 0057-0063; figs 5-6d, esp fig 6d that shows the coil being embedded in the mixture); and
  	s3, performing demolding after the soft magnetic colloid in the mold is cured to form a magnet, and finishing the terminal electrodes Page 11 of 13to obtain the transfer-molded inductor (Fukui: paras. 0057-0063; figs 5-6d).

 	Regarding claim 5:  The manufacturing method of claim 4, wherein the soft magnetic colloid is solid at normal temperature (Fukui: mixture of alloy powder and resin is pulverized into a powder form; para. 0054), and is gelatinous after being heated to a preset temperature (Fukui: mixture of alloy powder and resin is heated to become molten; para. 0054).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 20090250836).  The above teachings of Fukui are incorporated hereinafter.  
 	Regarding claim 6, Fukui teaches a magnetic powder and a preheating temperature of 180 C (Fukui: paras. 0053-0054) but does not teach an organic adhesive, a lubricant, and a curing agent.   The use of a specific mixture is a mere obvious matter of choice dependent on the desired final product.  Since the claimed mixture components are well-known in the coil inductor art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed components into the mixture of Fukui in order to produce a desired product having desired characteristics.
 	Regarding claim 7, Fukui does not teach the claimed specific magnetic powder particles.  The use of specific magnetic powder particles is a mere obvious matter of choice dependent on the desired final product.  Since the claimed magnetic powder particles are well-known in the coil inductor art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed magnetic particles in the process of Fukui in order to produce a desired product having desired characteristics.
 	Regarding claim 8, Fukui does teach a content rate of the magnetic alloy to the resin material is 60 volume % (Fukui: para. 0054) but does not teach the claimed weight percentage of the magnetic powder particles in the colloid.  The use of a specific mixture having a specific wt % of components is a mere obvious matter of choice dependent on the desired final product.  Since the claimed mixture having the wt % of components are well-known in the coil inductor art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the components of Fukui in the claimed % wt in order to produce a desired product having desired characteristics.
 	Regarding claim 9, Fukui does not teach the claimed viscosity of the colloid. Molding material viscosity is well-known in the molding art as an important molding parameter and the viscosity would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filling date of the invention.  Further, the claimed viscosity is generally well-known in the  transfer molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the mixture of Fukui to the claimed viscosity in order to ensure the transfer injected mixture of Fukui does not damage the coil during transfer molding. 
	Regarding claim 10, Fukui does not teach the claimed molding pressure. Molding pressure is well-known in the molding art as an important molding parameter and the pressure would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filling date of the invention.  Further, the claimed pressure is generally well-known in the  transfer molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the molding pressure of Fukui to the claimed molding pressure in order to ensure the transfer injected mixture of Fukui does not damage the coil during transfer molding. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2015088545 (English machine translation provided herewith) teach the materials of instant claim 7; and  wt percentage of instant claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744